Myrick, J., concurring.
In concur in the judgment, because, under section 16, article 12, of the constitution, the action should have been brought in the city and county of San Francisco. The contract was there made; it was not to be performed in the county of Los Angeles, *491nor did the obligation or liability arise or the breach occur in the latter county. Besides, the principal place of business of the corporation is situated in the city and county of San Francisco. I do not, however, join in approval of Jenkins v. California Stage Company, supra.